Citation Nr: 1813980	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  14-20 094A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an eye condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Price, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June1984 to July 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

The Board remanded the appeal in December 2015 and requested the RO schedule the Veteran for another VA examination and readjudicate his claims. A VA examination was conducted in February 2016. 


FINDINGS OF FACT

Bilateral peripheral retinal lattice degeneration was first diagnosed in service.  


CONCLUSION OF LAW

Bilateral peripheral retinal lattice degeneration was incurred in service. 38 U.S.C. §§ 1131, 5103a, 5107 (2012); 38 C.F.R. §§ 3.159, 3.303, 3.655(b) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to service connection for a bilateral eye disorder. Specifically, he contends that his eyes were exposed to foreign objects and he experienced a corneal abrasion in the course of his military duties.  It is to these occurrences that he links eye disability.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009).

Refractive error of the eye is not considered a disease or injury within the meaning of the statutes governing service connection. See 38 C.F.R. §§ 3.03(c), 4.9. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). To do so, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. See Masors v. Derwinski, 2 Vet. App. 181 (1992). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant. 38 U.S.C. § 5107(b).

As regards the Veteran's current eye disorder, probative evidence of record includes the STRs, relevant VA and private treatment records, lay statements by the Veteran and his family. 

The Veteran's service treatment records indicated in a June 1983 enlistment examination that he had visual acuity defects and wore glasses. In May 1989, the Veteran was diagnosed with viral conjunctivitis after complaining of drainage, itching, burning, and a yellow-white discharge that crusted over. He reported possible exposure to pinkeye; the examiner diagnosed viral conjunctivitis. An August 1989 treatment note indicated the Veteran went to sick call complaining of eye irritation; his eyes were red with crusting discharge in the morning. The examiner diagnosed viral vs chemical conjunctivitis and told him to wear glasses instead of contacts until the problem resolved. In September 1989, after examination of the Veteran's eyes, an examiner diagnosed myopia (nearsightedness), peripheral retinal degeneration with holes, retinoschisis, and lattice degeneration. He was seen later in April 1992 and the examiner found that the lattice degeneration causing retinal holes was stable. In his June 1992 report of medical history, completed at separation, he indicated that he experienced some "eye trouble" and noted that he had holes in his eyes.  

July 2011 private treatment records include complaints of eye pain, moderate burning, clear discharge and film over the eye with decreased vision. A differential diagnosis based on his symptoms included corneal abrasion and glaucoma.  

The Veteran submitted at statement in November 2011 and noted that in September 1986 he got something in his eyes. He washed them out but the next morning they were red and itchy; he was diagnosed with a corneal abrasion. Later in service, he was diagnosed with holes in his eyes. 

The Veteran was afforded a VA examination for eye conditions in March 2012; he reported a history of trash in his eyes and treatment including irrigation. The examiner did not provide a diagnosis. Examination showed uncorrected distance visual acuity of 20/200 bilaterally and uncorrected near visual acuity of 20/40 bilaterally. Corrected distance and near visual acuity was 20/40 bilaterally. His pupils were round and reactive to light. External and internal eye exam was normal bilaterally. The examiner noted that the Veteran's ocular health was within normal limits and there was no permanent consequence from his history of corneal abrasion/foreign body. He added the sentence that the refractive error and peripheral retinal degeneration were not aggravated or caused by military service, including the corneal abrasion. 

Statements from the Veteran's wife and sister submitted in support of his claim indicated that his vision had become so problematic, he had difficulty seeing at night and they had to drive him places after dark.  

During the February 2016 VA eye examination, the examiner diagnosed peripheral retinal lattice degeneration. The Veteran reported poor night vision and a history of foreign bodies in his eyes that was treated with irrigation. Examination showed uncorrected distance and near visual acuity of 20/70 bilaterally. Corrected distance and near visual acuity was 20/40 or better bilaterally. His pupils were round and reactive to light. Internal eye examination was abnormal due to peripheral retinal degeneration. 

The examiner found that there was no decrease in visual acuity or other visual impairment. The reported history of foreign bodies in his eyes and corneal abrasion did not cause or aggravate any other eye condition. The examiner also indicated that peripheral retinal degeneration and corneal abrasion were two anatomically different and unrelated conditions. Peripheral retinal lattice degeneration of both eyes was visually insignificant at the time of the exam, and while first noted in service, the examiner added it was less likely as not cause by or a result of military service as it is seen in people with myopic refractive error, (as this Veteran has) or family history.  

Although refractive error is not a disability for which VA compensation benefits may be awarded, and the medical evidence establishes there are no residuals present from any foreign body or corneal abrasion experienced in his eyes in service, it is obvious peripheral retinal lattice degeneration of both eyes had its onset in service, and is still present.  As such service connection for bilateral peripheral retinal lattice degeneration is warranted.  

ORDER

Service connection for a bilateral eye condition is denied. 



____________________________________________
MICHAEL E. KILCOYNE	
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


